 BRENNAN'S CADILLAC, INC.Brennan's Cadillac, Inc. and Local 868, an affiliate ofthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case 2-CA-14135August 9, 1977DECISION AND ORDEROn December 2, 1976, Administrative Law JudgeAbraham Frank issued the attached Decision in thisproceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief.Respondent filed an answering brief to the GeneralCounsel's exceptions.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.We agree with the Administrative Law Judge thatthe complaint in this case should be dismissed, as weare of the opinion that a reasonable time forbargaining had elapsed before Respondent withdrewrecognition from the Union.The essential facts are not in dispute. On October22, 1975, Respondent and the Union signed arecognition agreement based upon authorizationcards obtained by the Union from Respondent's fiveautomobile salesmen. On November 3, the Unionsent Respondent a copy of a proposed contract. Thefirst bargaining session between the parties was heldon December 5, followed by seven additionalmeetings, the last of which was held on February 27,1976. At the first meeting, the parties reachedsubstantial agreement on a number of noneconomicitems. The remaining meetings were devoted to anattempt to reach agreement on an economic package,with both parties presenting proposals and counter-proposals. By January 21, the items still in disputeincluded a mandatory retirement age for the sales-men; the continuation of house deals, and type ofsale which resulted in no commission for thesalesmen; and the method by which the salesmenwere to be compensated, either by payment of asalary or by access to a drawing account. At thismeeting, after its request to examine Respondent'sbooks was refused, the Union informed Respondentthat it would take Respondent's proposals to itsmembers. The membership rejected Respondent'soffer after being informed that such a rejection wasan automatic authorization for a strike.The parties met again on February 19, 1976, wherethe Union notified Respondent that a strike would beIn his conclusions, the Administrative Law Judge incorrectly states thatthe date of recognition was November 3, 1975. In fact, the recognition5eeremenl was signed on October 22, 1975.Ie NLWRB No. 34forthcoming if Respondent made no change in itsposition. On February 20, Bruckner, the Union'sbusiness representative, and Drazen, Respondent'sattorney, discussed the possibility of a strike. Drazenindicated that he could move on the retirement issue,but that he could not move on money. Both menagreed that a strike might get things moving. Thestrike commenced on February 23. At a meeting onFebruary 27, Drazen informed Bruckner that anattorney representing some of the striking salesmenhad called him with indications that three salesmenwere prepared to withdraw from the Union. Drazenindicated that Respondent would cease negotiationsif it were informed that these three salesmen nolonger wished to be represented by the Union. Byletter dated February 27, the three salesmen soinformed Respondent and requested that it ceasebargaining with the Union on their behalf. Thesethree salesmen returned to work on February 28.On March 1, Bruckner gave Respondent anunconditional offer to return to work on behalf of allfive salesmen. Drazen informed Bruckner that theUnion did not represent the salesmen, and thatRespondent would take the remaining two salesmenback on an individual basis. On that same day,Drazen met with Bruckner and the two salesmenwho did not withdraw from the Union and statedthat Respondent was taking the salesmen backindividually.The General Counsel alleges that Respondent hasviolated Section 8(a)(5) of the Act on the groundsthat the period of time in which bargaining wascarried on did not constitute a reasonable period oftime under applicable case law. The General Counselargues that in cases involving voluntary recognitionof a union, as in the present case, the determinationas to whether a reasonable period of time has elapsedfor bargaining should be given the same consider-ation as in cases involving Board Orders or settle-ment agreement.The Administrative Law Judge finds that there wasno impasse in bargaining on March 1, 1976, whenRespondent withdrew the recognition it had volun-tarily extended to the Union on October 22, 1975.1There is no allegation that Respondent engaged inbad-faith bargaining, or that Respondent was in anyway responsible for the Union's loss of majoritystatus. The Administrative Law Judge notes that theGeneral Counsel's argument relies on the Board'sholding in Keller Plastics Eastern, Inc., 2 a portion of2 157 NLRB583(1966).225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was taken from the Supreme Court's decisionin Frank Bros. Company v. N.LR.B.,3to the effectthat "a bargaining relationship once rightfullyestablished must be permitted to exist and functionfor a reasonable period in which it can be given a fairchance to succeed." The Administrative Law Judgefinds himself unpersuaded by the claim that thereasonable period of continued majority status of aunion is the same in cases involving voluntaryrecognition as it is in cases of a Board Order orsettlement agreement, finding that bargaining pursu-ant to Board directive is not comparable to thesituation in which an employer enters into abargaining relationship without benefit of a Board-directed election.The Administrative Law Judge finds that KellerPlastics did not set forth any guidelines as to whatconstitutes a reasonable period of time during whicha union enjoys the irrebuttable presumption ofcontinuing majority status, but concludes that thatcase merely stands for the proposition that suchstatus is protected during the critical initial stages ofbargaining. The Administrative Law Judge thusconcludes that the period of time in which the partiesherein bargained was a sufficient reasonable periodwithin which the Union enjoyed the presumption ofmajority status. Accordingly, he dismissed thecomplaint in its entirety.Our dissenting colleagues disagree with the Admin-istrative Law Judge on several grounds. Initially,they contend that his entire approach to this case isincorrect, as they are of the opinion that the decisionrests upon the Administrative Law Judge's findingthat by March 1, 1976, when Respondent withdrewrecognition, the Union had actually ceased to be themajority representative of the employees. In thisregard, we agree with our colleagues that the firstissue to be addressed is whether or not a reasonableperiod of time for bargaining had elapsed before theemployer has the right to question a union's majoritystatus and thus withdraw the recognition oncevoluntarily extended. Absent a reasonable period oftime for bargaining following recognition, the actualmajority status of a union is immaterial.Secondly, they disagree with the AdministrativeLaw Judge's reasoning that a "sharp distinction"need be drawn between cases involving voluntaryrecognition and cases involving Board orders andsettlement agreements. We also disagree with therationale in this regard. Implicit in the Administra-tive Law Judge's rationale is a finding that casesinvolving Board orders or settlement agreements321 U.S. 702 (1944).4 Keller Plastics, supra at 587.5 Of course, it is well settled that the reasonable time to bargain followinga union's certification after a Board-conducted election is ordinarily I yearsomehow enjoy a preferred status over cases involv-ing voluntary recognition, at least when the issue is adetermination as to what is meant by a reasonableperiod of time. Unfortunately, the AdministrativeLaw Judge neglected to quote another portion ofKeller Plastics, to wit: "With respect to the presentdispute which involves a bargaining status establish-ed as the result of voluntary recognition of a majorityrepresentative, we conclude that, like situationsinvolving certifications, Board orders, and settlementagreements, the parties must be afforded a reason-able time to bargain."4Thus, the Board has longincluded voluntary recognition in the same categoryas "certifications, Board orders, and settlementagreements."5As noted by our colleagues, werecognized in San Clemente Publishing Corporation, etaL.,6that, in each of the noted situations, "abargaining obligation arises, whether by Boardaction pursuant to law, or by voluntary commit-ment," and that each type of bargaining obligationmust be given a reasonable opportunity to function.7Our disagreement with our dissenting colleaguesthus comes down to the issue of whether, consideringall the circumstances of this case, a reasonable periodof time for bargaining had elapsed. As this questionis the first issue which must be resolved, we answer itin the affirmative, in agreement with the Administra-tive Law Judge. There are no rules as to whatconstitutes a reasonable period of time, as each casemust rest upon its own individual facts. Ourcolleagues are careful to point out that the actualperiod of time during which negotiations werecarried on was only 3, and not 4, months and that theparties met a total of eight times in that period.However, we are constrained to state that reasonabletime does not depend upon either the passage of timeor the number of calendar days on which the partiesmet. Rather, the issue turns on what transpiredduring those meetings and what was accomplishedtherein.Here the parties met on a regular basis and,significantly, arrived at substantial agreement onmany items, with both sides making substantialconcessions. Possibly, if the parties had met onemore time before the strike, they could have arrivedat a complete agreement, as evidenced by theUnion's abandonment of its prior demand that thesalesmen by paid a salary. However, instead ofproceeding to that meeting, the Union chose to testits strength by striking in an effort to force Respon-dent to agree to its views on the remaining issues. Assubsequent events reveal, the Union did not possessfrom the date of certification. Cf. Ray Brooks v. N.1LR.B., 348 U.S. 96(1954).6 167 NLRB 6, 8(1967).' Cf. Alan L Horton, Inc. d/b/a Horton's Market, 211 NLRB 991 (1974).226 BRENNAN'S CADILLAC, INC.the strength it thought it had, as a majority of theunit employees, who but a short time before hadauthorized the strike, signed a letter withdrawingfrom the Union. These three employees chose toabandon both the strike and the Union by returningto work.Hence Respondent engaged in meaningful good-faith negotiations over a substantial period of time.There is no contention that Respondent engaged inany unfair labor practices during this time which inany manner interfered with its employees' desires foror against union representation. Nor is there anyallegation that an impasse in bargaining had beenreached. With matters in this posture, we are of theopinion that a reasonable period of time wasafforded the Union to bargain and that the bargain-ing relationship it obtained by voluntary recognitionwas given a "fair chance to succeed." Therefore,since a reasonable period of time had elapsed, theactual majority status of the Union at the time ofwithdrawal of recognition becomes relevant indetermining whether Respondent was entitled toquestion the Union's majority status. As of March 1,1976, after the reasonable period of time forbargaining had elapsed and after its unsuccessfulstrike effort, the Union no longer enjoyed thesupport of a majority of the unit employees. Thus,the Union was no longer entitled to the continuingpresumption of majority status and Respondent wasentitled to withdraw recognition from and ceasenegotiations with the Union. Accordingly, we agreewith the Administrative Law Judge's dismissal of thecomplaint herein.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.CHAIRMAN FANNING and MEMBER JENKINS, dissent-ing:8 A careful reading of our opinion herein would reveal to our dissentingcolleagues that we did, in fact, consider those factors which they claim weignored. The absence of impasse, the fact that the parties were negotiatingfor a first contract, and the fact that the parties had reached substantialagreement on a number of issues contributed to our determination that areasonable period of time for bargaining had elapsed. Moreover, while theparties here bargained over a "relatively brief timespan." which seems to bea great concern to our colleagues, we have already stated our opinion thatthe issue at hand does not depend on the number of days or months spent inbargaining but, rather, what was accomplished dunng the time spent inbargaining.Furthermore, a diligent perusal of our opinion herein would reveal to ourcolleagues that the timing of the strike had no effect upon our determinationthat a reasonable penod of time for bargaining had elapsed. Upon such aOur colleagues, in agreement with the Administra-tive Law Judge, conclude that the time in whichbargaining took place in this case constituted a"reasonable period of time" within the meaning ofthe relevant Board precedent. We disagree with thisconclusion and would find that the presumption infavor of the Union's continuing majority status hadnot been rebutted on March 1, 1976, when Respon-dent withdrew recognition from the Union. Accord-ingly, and as alleged in the complaint, Respondentviolated Section 8(a)(5) by refusing to bargain withthe Union on and after March 1, 1976, and Section8(a)(3) by refusing the Union's offer on behalf of theemployees to return to work on that date.In reaching the opposite result, our colleaguesconcede that the Administrative Law Judge erred inconcluding that any distinction should be drawnbetween cases like this one, where voluntary recogni-tion has been extended to the union, and those casesin which bargaining follows a Board order orsettlement agreement. This conclusion notwithstand-ing, our colleagues find, in agreement with theAdministrative Law Judge, that the period fromNovember 3, 1975, when recognition was extended,to March 1, 1976, when recognition was withdrawn,constituted a sufficient "reasonable period" toovercome the presumption of continuing majoritystatus. Finally, they apparently agree with theAdministrative Law Judge's analysis that, in caseslike the instant case, because there is "no impedi-ment" to the holding of an election, the Board wouldcome "dangerously close" to infringing on employ-ees' statutory rights were it to accord the Union aprotected status beyond the "critical initial stages ofbargaining."We believe, and our colleagues apparently concurin our view, that the Administrative Law Judge'sentire approach to this case was mistaken. In the firstplace, it is evident that the Administrative LawJudge's decision turns on his conviction that onMarch 1, when recognition was withdrawn, amajority of employees had ceased to regard theUnion as their bargaining agent. Simply stated, thisputs the cart before the horse. The first question thatthe Administrative Law Judge should have addressedreading, perhaps our colleagues would not be so quick to claim that weconsidered the strike to be the "single factor" "sufficient to mark theexpiration" of the reasonable time period. We are under the impression thatour colleagues joined us in our opinion that the correct approach to this casedepends initially upon an answer to the question, "Has a reasonable penodof time for bargaining elapsedT' We answered that question in theaffirmative based upon a consideration of the factors which our colleaguesclaim we have ignored. Further, we responded to that question before weeven considered the effect of the strike upon any of the issues involvedherein. Thus, once having reached and determined the threshold issue, it isat this juncture that we are required to resolve the question of the majoritystatus of the Union to determine whether the Respondent was justified inwithdrawing recognition from the Union. It is with respect to this issue, andthis issue alone, that we appropriately examined the effects of the strike.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhimself to was, "Has a reasonable period of time forbargaining elapsed?" Only if the answer to thisquestion is "yes" does the question of actual, asopposed to presumptive, majority status becomerelevant.As the Board noted in San Clemente PublishingCorporation, 167 NLRB 6, 8 (1967):There is as much reason to require an employer togive [a bargaining relationship established by itsvoluntary recognition of a union as its employees'exclusive representative] a reasonable period inwhich to function without regard to a union's lossof majority status, as in the case of certifications,bargaining orders, and settlement agreements. Ineach, a bargaining obligation arises, whether byBoard action pursuant to law, or by voluntarycommitment, and it is similarly easy to visualizethe obstruction to effective bargaining anddenigration of statutory policy that could result ifthe employer in any of the given situations werepermitted to repudiate his obligation solelybecause the union in question has lost majoritystatus.In foreclosing any attack on a union's majority statusduring the early stages of a newly establishedbargaining relationship, the Board seeks to impart adegree of stability to labor relations by recognizingthe importance of affording the exclusive representa-tive an opportunity to concentrate on the job ofcollective bargaining for a period long enough tomake such bargaining reasonably effective. Toaccomplish that goal, the exclusive representativemust be reasonably free from harassment of organi-zational drives, shifts of employees sentiment basedon displeasure with the progress of negotiations, orother incursions upon its strength. To require thenewly recognized representative to maintain itsactual majority status on a day-to-day basis duringnegotiations for an initial agreement-subject toforfeiture of its representative status by employerwithdrawal of recognition upon its knowledge ofemployee disaffection--necessarily takes away fromthe representative the freedom to negotiate anagreement reasonably accommodating the diverseinterests of all concerned, including that of thepublic.9 As noted previously, the Administrative Law Judge sought to draw asharp distinction between cases involving a reasonable period of time forbargaining after voluntary recognition and cases where bargaining followeda Board Order or a settlement agreement. Such an approach was clearlyrejected by the Board in San Clemrnene Publishing Corp., supra. There anAdministrative Law Judge specifically noted the strong practical and policyconsiderations which support the similar treatment of bargaining relation-ships regardless of whether the particular relationship arises by reason ofcertification, bargaining order, settlement agreement, or voluntary recogni-tion.As the Administrative Law Judge conceded, it issettled law that, in situations involving negotiationssubsequent to the voluntary recognition of a bargain-ing agent, just as in situations involving bargainingafter certification, Board order, or settlement agree-ment, there must be a reasonable period of time tobargain and to execute any contract resultingtherefrom. And such bargaining can be expected tosucceed only when the parties can rely for areasonable period of time on the continuing repre-sentative status of the recognized labor organization.Keller Plastics Eastern, Inc., 157 NLRB 583, 587(1966).Whether bargaining follows voluntary recognition,certification, Board order, or settlement agreement,the presumption of continuing majority status for areasonable period of time of necessity protects thebargaining agent even from peremptory changes ofallegiance on the part of employees.9Hence in theinstant case the mere fact that bargaining followedvoluntary recognition rather than an election, Boardorder, or settlement agreement of itself is nojustification in law for precipitously stripping theUnion of the presumption of continuing majoritystatus for a reasonable period of time. Such anapproach discourages collective bargaining, ratherthan encourages it as Section I of the Act obliges usto do.Of course there can be no hard-and-fast rule as towhat constitutes a "reasonable period of time" forbargaining in cases involving voluntary recognition,Board orders, and settlement agreements (as opposedto the 1-year rule in certification cases). Rather, whatconstitutes a reasonable period of time depends onthe circumstances of each case. See San ClementePublishing Corp., supra at 8.In the instant case, contrary to the AdministrativeLaw Judge, the actual period of t;me in whichnegotiations took place was 3, rather than 4,months.'°Thus, from December 5, 1975, untilFebruary 27, 1976, the parties met a total of eighttimes and, significantly, reached substantial agree-ment on most noneconomic issues." In fact, the onlymajor matters separating the parties from an overallagreement were the questions of a mandatoryretirement age and of a weekly draw versus a weeklysalary for salesmen. On February 19, immediatelyprior to the strike, there was some movement on theio Solely for the convenience of the Employer and at its insistence, thefirst bargaining session was delayed for over a full month after recognitionwas extended." Among other matters, the parties had reached basic agreement onrecognition and no-discrimination clauses, modified union shop, workweekand hours of work, holidays and vacations, checkoff, new employees andprobationary periods, discharge and layoff, senionty, and leave-of-absenceprovisions.228 BRENNAN'S CADILLAC, INC.Respondent's side with respect to the retirement agequestion. On February 27, after the commencementof the strike, the Union offered to give up its salarydemands in return for a small increase in commis-sions. At this point, Respondent announced that ithad received some "indications" that three salesmenwere prepared to withdraw from the Union and thatif this came to pass Respondent would ceasenegotiations.On this record the Administrative Law Judgefound, correctly in our view, that there was noimpasse on March 1, 1976, when Respondentwithdrew recognition from the Union.12 Indeed, therecord warrants the conclusion that the bargainingrelationship between the parties, while not without itsdifficulties,'3was one which, but for the events ofMarch 1, might well have culminated in a collective-bargaining agreement.'4In short, the relationshipbetween the parties here is precisely that type ofincipient bargaining relationship which the Board, inthe interest of industrial stability, has sought to fosterthrough the concept of a presumption in favor ofcontinuing representative status.'5See Keller PlasticsEastern, Inc., supra at 586-587.Although our colleagues apparently would notquarrel with our conclusions with respect to thisbargaining relationship and although, as indicatedpreviously, they profess agreement with the principlethat cases involving Board orders or settlementagreements do not "enjoy a preferred status overcases involving voluntary recognition," they ignorehere the absence of impasse, the fact that the partieswere bargaining for a first contract and had alreadyreached agreement on numerous issues, and therelatively brief timespan (when compared to that inissue in several decided cases involving Board ordersand settlement agreements) in which the parties wereengaged in bargaining.'sIn agreeing with the Administrative Law Judgethat a reasonable time for bargaining had elapsed,our colleagues point to the February 27 strike and tothat alone. What our colleagues do, in the face ofwhat they concede to be fruitful bargaining, is toallow an employer to withdraw recognition at themoment the union applies economic pressure tosupport its claims. We should have thought that theongoing negotiations, their near completion, and theabsence of an impasse would indicate that it isprecisely at such juncture that recognition may notbe withdrawn. We are at a loss to understand, andnowhere do our colleagues explain, why or how thissingle factor, the strike, is sufficient to mark theexpiration of a reasonable period of time forbargaining in this case. The result is plainly todisrupt collective bargaining rather than to foster itas the statute requires us to do.Accordingly, we dissent from our colleagues'decision.12 Although not determinative, the presence or absence of impasse is oneof the factors to be weighed in determnining whether a reasonable period oftime for bargaining has passed. Cf. 1. M. Jaffe and Sons, d/b/a Lahey's ofMuskegon, 176 NLRB 537. fn. 1 (1969).13 In determining whether or not a reasonable time for bargaining haspassed, the Board has considered and given weight to the fact that partiesbargaining for a first contract have "no common experience to draw uponfor the expeditious resolution of their differences ...." Blue ValleyMachine & Manufacturing Company, 180 NLRB 298, 304 (1969).14 In fact the Administrative Law Judge concedes that this was likely.See section of his Decision entitled "Conclusions."]i Compare The Freeman Company, 194 NLRB 595 (1971). There themajority of a Board panel concluded that, in the circumstances of the case, 4months was a reasonable period of time for bargaining. In that case,however, the panel majority emphasized that the union had not onlycanceled the last scheduled meeting between the parties but thereafter forover a month failed to attempt to resume negotiations. None of these factorsis present in the instant case. Indeed, here the parties met only a few daysbefore the Respondent's withdrawal of recognition and that final meetingappeared to portend progress in their negotiations.]i See in this regard N. J. MacDonald d Sons, Inc., 155 NLRB 67 (1965)(bargaining for 6 months following execution of a settlement agreement heldnot a reasonable period of time when the parties were negotiating for aninitial contract, had met and made substantial progress, and no impasse hadbeen reached when recognition was withdrawn), and cases cited therein at71. fn. 4. See also Blue Valley Machine & Manufacturing Company, supra,where, on facts similar to those of the instant case, the Board concluded thatbargaining which continued for a total of 6 months after voluntaryrecognition was extended did not afford a reasonable period of time for thesuccessful conclusion of negotiations.DECISIONABRAHAM FRANK, Administrative Law Judge: Thecharge in this case was filed on March 3, 1976, and thecomplaint, alleging violations of Section 8(aX)(1), (3), and(5) of the National Labor Relations Act, as amended,issued on March 31, 1976. The hearing was held on July 28,1976, at New York, New York. The General Counsel andthe Respondent have filed briefs which have been dulyconsidered.The Respondent, a New York corporation, is engaged inthe business of selling and servicing new and usedautomobiles at 14 North Columbus Avenue in the city ofMount Vernon, New York. During the past year, arepresentative period, Respondent in the course andconduct of its business received gross revenues in excess of$500,000 and purchased and caused to be transported anddelivered to its place of business automobiles, parts forcars, and other goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its place ofbusiness in interstate commerce directly from States of theUnited States other than New York. The Respondent isengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 868, affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica,' is a labor organization within the meaning of theAct.The issue in this case is whether the Respondentbargained with the Union for a reasonable period of timefollowing voluntary recognition.The essential facts are not in dispute. In late September1975, Donald J. Bruckner, secretary-treasurer and businessrepresentative of the Union, signed up the Respondent'sfive automobile salesmen. Thereafter, on October 1, 1975,Bruckner met with the Respondent's vice president, CalvinStrader, and its secretary-comptroller, Saporito. The latterchecked the cards and verified that the signatures werethose of the Respondent's salesmen. Bruckner gave theRespondent's officials a recognition agreement to sign.Strader said he wanted to consult with his attorney andthat he would be in touch with Bruckner. Not having heardfrom Strader for several days, Bruckner called and wasgiven the name of the law firm representing the Respon-dent. Bruckner called the law firm and spoke to AttorneyMartin Drazen, who suggested that a petition be filed withthe Labor Board. Bruckner told Drazen that the cards hadbeen verified by the Respondent. After consulting with hisprincipal, Drazen called Bruckner and agreed to meet withhim and discuss the matter of a contract. Drazen met withBruckner the following week and on October 22, 1975, arecognition agreement was signed by the parties.On or about November 3, 1975, Bruckner sent theRespondent a copy of a proposed contract. Shortlythereafter Drazen called Bruckner and made arrangementsfor a meeting on December 5, 1975. A collective-bargain-ing session was held on that date and additional meetingswere held on December 12 and 30, 1975, and on January 6,16, and 21, and February 19 and 27, 1976.During the first meeting the parties made substantialprogress with respect to noneconomic matters. Theyreached agreement on a number of items such as therecognition clause, the bargaining unit, a modified unionshop, a nondiscrimination clause, a probationary periodfor new employees, holidays, and vacations. From theoutset, however, the Respondent resisted the Union'seconomic demands. On December 12, 1975, Brucknermade it clear that, with respect to house deals (a termreferring to the sale of automobiles by principals of theRespondent, resulting in no commission for a salesman),the parties probably could not reach agreement unless thatissue was resolved in a manner satisfactory to the Union.At this meeting the Respondent proposed a mandatory 65-year retirement clause. This the Union rejected on theground that two of the five salesmen in the unit were 65and over. The Respondent's initial economic offer to theUnion on the following December 30 was a drawingaccount of $125 weekly and a 20-percent commission withfringe provisions. The Respondent would make no changesin its practice of house deals. Bruckner rejected theRespondent's offer. At the January 6 meeting the Unionproposed, basically, a salary of $125 with a commission of20 percent to 25 percent. At the January 16 meeting theRespondent, while agreeing to the Union's proposal as tocommission, insisted that there be a weekly draw of $125rather than a salary. The Respondent was also prepared tomake a concession on house deals. Excluding employeesand fleet or leasing deals that were not on the books andexports, the Respondent would eliminate house deals. Asto demonstrators, the parties agreed that the salesmenwould be permitted to buy them cheaply. Respondent alsoproposed a production quota, a mandatory 65-yearretirement age, with a provision that current employeeswould not be affected for 2 years, and an understandingthat one of the salesmen, Schwartz, would have to cease hisemployment at a used-car lot in the area. The Union'scounterproposal was a reduction in its salary demand to$100, elimination of the quota, elimination of the age factorwith respect to the current employees, and elimination ofthe requirement that Schwartz give up his job at the used-car lot. At the meeting of January 21 the Respondent tookthe position that it could not afford to yield on house dealsif the Union insisted on a salary rather than a draw. TheRespondent also withdrew its offer of a draw of $125 tiedto the elimination of house deals. At this point Brucknerasked to check the Respondent's books and Drazenrefused. Bruckner then said he would take the Respon-dent's proposal, which Bruckner considered a final offer, tothe membership. The membership voted to reject theRespondent's offer after Bruckner explained to them thatsuch a rejection was an automatic authorization for astrike.The parties met again on February 19 at which timeBruckner informed Respondent that if there was no changein Respondent's position by the end of the week therewould be a strike the following Monday morning. The nextday Bruckner and Drazen discussed the possibility of astrike. Drazen said he could handle the age problem, but hecould not do anything at that point on money. Brucknerand Drazen agreed that the strike might get the partiesmoving. The strike commenced, as scheduled, on Monday,February 23. On Friday, February 27, Bruckner met withDrazen and Mr. Procopio, a staff member of the New YorkState Board of Mediation, at a restaurant in White Plains.Bruckner offered to eliminate the requirement for a salaryif the salesmen's commission were raised from 20 percentto 25 percent. Drazen stated that it was his personalopinion that the Respondent's final offer amounted to$1,500 annually for each salesmen. However, at this timeDrazen notified Bruckner that Drazen had received a callfrom an attorney representing some of the strikers withindications that they were prepared to withdraw from theUnion. Drazen informed Bruckner that the Respondentwould cease negotiations if it was officially advised that thethree salesmen no longer wished to be represented by theUnion. By letter dated February 27, 1976, three ofRespondent's salesmen did, in fact, inform the Respondentthat the Union no longer represented them and requestedthe Respondent to cease bargaining with the Union ontheir behalf. The three salesmen returned to work onSaturday, February 28, 1976, about 3 p.m.Hereinafter called the Union.230 BRENNAN'S CADILLAC, INC.The following Monday, March I, Bruckner approachedSaporito as the latter arrived at the Respondent's premises.Bruckner handed Saporito an unconditional offer to returnto work on behalf of all five salesmen. Saporito said hewould get in touch with his attorney. Thereafter, Brucknercalled Drazen and asked if Drazen was going to complywith the unconditional offer. Drazen replied that Brucknerdid not represent the salesmen, that the Respondent wouldtake them back on an individual basis. At or about 12o'clock Drazen invited Bruckner and the two remainingsalesmen into Strader's office. Drazen told them he wantedno disharmony among the five salesmen and that he wastaking them back individually. Denying that the Union stillrepresented the salesmen, Drazen informed Bruckner thatthree of them had withdrawn from the Union. AtBruckner's request, Drazen subsequently sent Bruckner aletter to that effect.CONCLUSIONSI find, in agreement with the General Counsel, that therewas no impasse in bargaining on March 1, 1976, when theRespondent withdrew recognition. By that time the strikehad failed and the Union, having lost its economic power,may well have yielded to the Respondent's terms.The complaint does not allege and the General Counseldoes not argue that the Respondent bargained other thanin good faith from November 3, 1975, the date of voluntaryrecognition, to March 1, 1976, the date the Respondentrefused to negotiate further with the Union. Nor does theGeneral Counsel contend that the Union's loss of majorityon March I was in any way attributable to the Respondentor that the Respondent was unjustified in concluding thatsuch a loss had, in fact, occurred on that date. It is theposition of the General Counsel that Respondent violatedSection 8(a)(5) of the Act solely on the ground that aperiod of 4 months, covering eight bargaining sessions, isnot a reasonable period of time for mandatory bargainingfollowing the Respondent's recognition of the Union'smajority status on the basis of authorization cards.2The theory of the General Counsel finds its origin in theBoard's decision in Keller Plastics Eastern, Inc., 157 NLRB583 (1966). There a rival union charged that the employerwas in violation of Section 8(a)(l), (2), and (3) of the Act byexecuting a contract with the incumbent union at a timewhen the latter did not represent a majority of theemployees in the appropriate unit. Admittedly, the unionhad obtained majority status at the time of recognition.However, unbeknownst to the employer, the union had lostmajority support when the contract was executed within amonth following such recognition. Distinguishing Interna-tional Ladies' Garment Workers' Union, AFL-CIO [Bern-hard-Altmann, Texas Corp.] v. N.L.R.B., 377 U.S. 731(1961), the Board pointed out that recognition had beenvalidly granted to the incumbent union and that, under2 The compliant also alleges that Respondent's refusal to accept theunconditional return to work offer of Bruckner with respect to the twosalesmen remaining on strike was violative of Sec. 8(aXl ) and (3) of the Act.:' Montgomery Ward & Company. Inc. 162 NL.RB 294 (1966), enfd. 399F.2d 409 (C.A. 7. 1968): See also Tolter Metals, Inc., 201 NLRB 952 (1973).enfd. 490 F.2d 1122 (C.A. 3. 1974) (one week of bargaining and onebargaining session): (Cayuga (rushed Sltone, Inc., 195 NLRB 543 (1972);established law (citing Franks Bros. Company v. N. LR.B.,321 U.S. 702, 705 (1944), and other cases), "a bargainingrelationship once rightfully established must be permittedto exist and function for a reasonable period in which itcan be given a fair chance to succeed." Accordingly, theBoard concluded: "Under the circumstances herein, wefind to be reasonable the 3-week period from February 16,the date recognition was lawfully accorded, until March 10,the date the contract was executed." Keller Plastics Eastern,Inc., supra at 587.Keller Plastics was quickly followed by Universal GearService Corporation, 157 NLRB 1169 (1966), enfd. 394 F.2d396 (C.A. 6, 1968). There the employer had voluntarilyrecognized the union, but withdrew recognition twicewithin the next 2 months on the ground that decertificationpetitions had been filed. The Board directed a resumptionof bargaining, holding that the union had not enjoyed thereasonable period of bargaining to which it was entitled. Asimilar result was reached where the employer withdrewfrom bargaining after only 3 days.3In his brief the General Counsel urges that, in determin-ing whether a reasonable period of time has elapsed, casesinvolving voluntary recognition should be given the sameconsideration as cases involving Board orders and settle-ment agreements. To do otherwise, he contends, is to saythat one basis for establishing majority status is more equalthan another. The illogic of this statement is more apparentthan real. The Board and the courts do, indeed, subscribeto a doctrine that a union may establish its majorityposition by several means, but that of these one ispreferable to another.4Historically, the Board has accord-ed a particular importance and solemnity to its electionprocedures where, under laboratory conditions, employeesdecide for or against collective bargaining.5The I-yearcertification rule has been in effect from the Board's veryearliest days. During this insulated period the certifiedunion's right to exclusive bargaining status is protectedagainst all challengers, including the employer, rivalunions, and the represented employees. The amendmentsto the Act, providing that only one valid election may beheld in a year, have given additional meaning andsignificance to this rule. The rule has been affirmed andapproved by the courts, despite the statutory right ofemployees to freedom of choice. Ray Brooks v. N.L R.B.,347 U.S. 96 (1954). There the Court said: "Congress hasdevised a formal mode for selection and rejection ofbargaining agents and has fixed the spacing of elections,with a view of furthering industrial stability and with dueregard to administrative prudence." Ibid at 103. Theobjective of industrial stability is also the basis for theBoard's contract-bar rules. Originally insulating the con-enfd. 474 F.2d 1380 (C.A. 2. 1973) (less than 2 months and no objectiveevidence of union's loss of majonty). Broad Street Hospilal and MedicalCenter, 182 NLRB 302 (1970). enfd. 452 F.2d 302 (C.A. 3, 1971) (3 weeks ofbargaining).4 N. LRB. v. Gissel Packing Co., Inc. 395 U.S. 575. 596 1969). citingAaron Brothers Compan), of California. 158 NLRB 1077 (1966).5 General Shoe Corporation, 77 NLRB 124( 1948).231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracting parties for a period of I year, the rules have beenrevised to extend the period to 2 and finally 3 years.6Inthese cases the Board in its administrative expertise hassaid that industrial growth and stability are best servedwhen an employer and a union are permitted to continuean established bargaining relationship. The employees, ofcourse, have a right to change their representative or toreject collective-bargaining entirely, but this right cannotbe absolute and must be exercised in a timely manner withas little disruption to the economy as possible.Board orders, directing bargaining to remedy an unfairlabor practice or to settle a complaint, adverted to above, isanother area in which the Board and the courts have heldthat a union's status as the exclusive representative of theemployees is an irrebutable presumption for a "reasonableperiod of time." Unlike the certification or contract-barrules, the presumption of continued majority statuspursuant to a bargaining order is related not so much to theobjective of maintaining industrial stability as it is to thenecessity of remedial action, that is, putting the employeesin the position they would have enjoyed but for theemployer's unfair labor practices. This is so, courts haveheld, because otherwise an employer would be in theposition of profiting from his wrongful refusal to bargain.7With respect to settlement agreements, the Board has held"a settlement agreement containing a bargaining provision,if it is to achieve its purpose, must be treated as giving theparties thereto a reasonable time in which to conclude acontract." Poole Foundry and Machine Company, 95 NLRB34, 36 (1951), enfd. 192 F.2d 740 (C.A. 4, 1951), cert.denied 342 U.S. 954 (1952).I am not persuaded by the General Counsel's argumentthat the "reasonable period" of continued majority statusattached to an employer's voluntary recognition of a unionshould be the same as that resulting from a Board orderremedying an employer's unfair or alleged unfair laborpractices. Bargaining by a recalcitrant employer, who hasbeen dragged willy-nilly to the bargaining table, has acharacter all its own. Having directed the employer tobargain to effectuate the policies of the Act, the Board hasan overriding responsibility to make sure that the bargain-ing is functional and responsive to its order. Bargaining ofthis nature is not comparable to the situation where anemployer has waived the necessity for a Board election andthe relationship between union and employer has been oneof good faith from beginning to end.The General Counsel does not contend, and I do notfind, that the status of a union voluntarily recognized isI General Cable Corporation, 139 NLRB 1123 (1962), and cases citedtherein.I Franks Bros. Company v. N.L.R.B., 321 U.S. 702 (1944); N.LR.B. v.Tower Hosiery Mills, Inc., 180 F.2d 701, 706 (C.A. 4, 1950).8 In the event no exceptions are filed as provided by Sec. 102.46 of theequivalent to the bargaining status of a union certified bythe Board.In Keller Plastics, supra, the Board, while relying on thegeneral proposition that a bargaining relationship oncerightfully established must be permitted to exist for areasonable period of time, refrained from establishingguidelines to delineate the reasonable period for acontinued irrebuttable presumption of majority statuswhere an employer had extended recognition without thecompulsion of law. It is clear from that case and othercases cited above that the bargaining status of a voluntarilyrecognized union is protected from a peremptory change ofheart by the employer or the employees and from theintrusion of a rival union during the critical initial stages ofbargaining. It does not seem to me that the cases stand formuch more than that. To go further, in my opinion, wouldcome dangerously close to upsetting the delicate balancebetween the conflicting objectives of encouraging thecollective-bargaining process and preserving the employ-ees' statutory right to freedom of choice. As the court hasheld, this is an area where the Board necessarily mustexercise its administrative prudence. In the instant case theRespondent engaged in a substantial period of good-faithcollective-bargaining, scrupulously avoided interferingwith its employees' desires for or against the Union, andwithdrew recognition only when officially informed that amajority of the employees no longer wished to berepresented by the Union. No impediment exists at thistime for the holding of a Board election so that theemployees may vote in secret for or against the Union. Itseems to me this Union has been given a reasonable andfair opportunity to function as the voluntarily recognizedrepresentative of these employees. If, so far as the majorityof the employees are concerned, the Union has failed them,then, in my view, it should not be accorded a further periodof protected status without the formality of establishedBoard procedures.I find that the period from November 3, 1975, to March1, 1976, is a sufficient "reasonable period" to satisfy theirrebuttable presumption of majority status under the ruleof Keller Plastics, supra, and that the direction of a furtherperiod of mandatory bargaining is unwarranted in thesecircumstances.Accordingly, I shall recommend that this complaint bedismissed. I hereby issue the following recommended:ORDER8It is ordered that the complaint in the instant case be,and it hereby is, dismissed in its entirety.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.232